


110 HRES 730 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 730
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Ms. Ros-Lehtinen (for
			 herself, Mr. McCotter,
			 Mr. Hoekstra,
			 Mrs. Boyda of Kansas,
			 Mr. Burton of Indiana,
			 Mr. Culberson,
			 Mr. Rohrabacher, and
			 Mr. Calvert) submitted the following
			 resolution; which was referred to the Committee on Financial Services, and in
			 addition to the Committees on Foreign
			 Affairs and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the planned acquisition of a minority interest in
		  3Com by affiliates of Huawei.
	
	
		Whereas, on September 28, 2007, 3Com Corporation announced
			 it had signed a definitive merger agreement to be acquired by affiliates of
			 Bain Capital Partners, LLC;
		Whereas, as part of that transaction, affiliates of Huawei
			 Technologies would acquire a minority interest in the company and become a
			 commercial and strategic partner of 3Com;
		Whereas Marlborough, Massachusetts-based 3Com sells a
			 broad range of data-networking equipment, including Federal Information
			 Processing Standards (FIPS)—certified security local area network
			 solutions for the Federal Government, including the Department of Defense and
			 civilian agencies, military organizations, and contractors;
		Whereas Huawei is headquartered in Shenzen, China, is a
			 privately held company that was established in 1988 by Ren Zhengfei, a former
			 People’s Liberation Army officer, and is currently the largest
			 telecommunications supplier in China;
		Whereas Huawei lines of business include research,
			 development, manufacturing, and marketing of telecommunication equipment,
			 including switches, optical access networks, mobile and wireless
			 communications, data communications, and intelligent networks;
		Whereas, since 1988, the company has rapidly expanded from
			 a small enterprise to become a global provider of telecom services, with over
			 61,000 employees and over $8.5 billion in revenues, including 12 research and
			 development centers around the world such as in the Silicon Valley and Dallas,
			 Texas, Bangalore, India, Stockholm, Sweden, and Moscow, Russia;
		Whereas, since 2001, Huawei has actively sought entry into
			 international markets, reportedly using government subsidies to support
			 aggressive pricing needed to help capture market share;
		Whereas the ownership structure of Huawei, including
			 possible links to the Government of the People’s Republic of China, including
			 the People’s Liberation Army, is so opaque that the company has been described
			 as one of the least transparent in China;
		Whereas Huawei was identified by United States
			 intelligence agencies as the supplier of fiber optic equipment to Iraqi air
			 defense systems during the late 1990s;
		Whereas a March 17, 2001, Washington Post article stated
			 that Pentagon officials have accused the company of laying optical
			 communications cables between Iraqi antiaircraft batteries, radar stations, and
			 command centers, which they say could significantly aid Baghdad’s efforts to
			 shoot down U.S. warplanes patrolling the no-fly zones over
			 northern and southern Iraq;
		Whereas, according to a November 16, 2005, article in the
			 Asia Times, India’s Research and Analysis Wing (RAW) reportedly charged in
			 August 2002 that Chinese engineers at the Bangalore office of Huawei were
			 involved in developing state-of-the-art telephone surveillance equipment for
			 the former Taliban regime in Afghanistan;
		Whereas, according to that same article, an official with
			 India’s Ministry of External Affairs was quoted as saying that Huawei’s
			 operations in India have come to the adverse notice of India’s security
			 agencies, which have expressed reservations regarding the company’s links with
			 the Chinese intelligence and military establishments;
		Whereas, on August 26, 2007, the German news magazine Der
			 Spiegel reported recently that computers in the German chancellery and the
			 foreign, economic, and research ministries had been infected with Chinese
			 spyware software, and German officials say they believe the hackers were linked
			 to China’s People’s Liberation Army;
		Whereas, on September 3, 2007, the Financial Times
			 reported that the Chinese military hacked into a Pentagon computer network in
			 June, 2007, in the most successful cyber attack ever on the Department of
			 Defense;
		Whereas, on September 6, 2007, London’s The Times Online
			 reported that China leads the list of countries hacking into government
			 computers that contain Britain’s military and foreign policy secrets;
		Whereas the Committee on Foreign Investment in the United
			 States (CFIUS) is an interagency committee, originally created by executive
			 order, that serves the President in overseeing the national security
			 implications of foreign investment in the economy;
		Whereas the proposed acquisition of commercial operations
			 at six United States ports by Dubai Ports World in 2006 caused the CIFUS
			 process to come under intense scrutiny by Members of Congress and the American
			 public;
		Whereas the Foreign Investment and National Security Act
			 of 2007 (Public Law 110–49) established CFIUS by statutory authority and
			 further clarifies and enhances United States Government scrutiny of
			 acquisitions of critical infrastructure assets by non-United States
			 investors;
		Whereas the Foreign Investment and National Security Act
			 of 2007 formalizes prior CFIUS practice of considering critical
			 infrastructure transactions to be within the scope of its
			 review;
		Whereas the economic and national security of the United
			 States relies, in large part, on the security and reliability of information
			 systems and networks that increasingly are linked to consumer and investor
			 confidence;
		Whereas, without appropriate mitigation, foreign ownership
			 of United States telecommunications service providers could multiply
			 opportunities for espionage, hinder law enforcement, and disrupt critical
			 infrastructure and related services;
		Whereas Presidential Decision Directive 63 on Critical
			 Infrastructure Protection, the creation of the Department of Homeland Security,
			 and the publication of both the National Strategy for the Physical Protection
			 of Critical Infrastructures and Key Assets and the National Strategy to Secure
			 Cyberspace, establish an evolving policy framework for protecting the critical
			 infrastructure of the United States; and
		Whereas, as part of Huawei’s and Bain Capital Partners’
			 proposed merger agreement with 3Com, Bain announced its intention to
			 voluntarily submit to the CFIUS process: Now, therefore, be it resolved—
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the planned
			 acquisition of a minority interest in 3Com by affiliates of Huawei triggers a
			 number of statutory factors to be considered by the President and members of
			 the CFIUS Committee and which are necessary to block a foreign acquisition,
			 including—
				(A)the control of
			 domestic industries and commercial activity by foreign citizens as it affects
			 the capability and capacity of the United States to meet the requirements of
			 national security;
				(B)the potential
			 effects of the transaction on the sale of equipment, or technology to a country
			 that, among other things, proliferates missile technology or chemical and
			 biological weapons, as well as transactions identified by the Secretary of
			 Defense as posing a regional military threat to the interests of
			 the United States;
				(C)the potential
			 effects of the transaction on United States technological leadership in areas
			 affecting United States national security;
				(D)whether the
			 transaction has a security-related impact on critical infrastructure in the
			 United States;
				(E)the potential
			 effects on United States critical technologies; and
				(F)whether the
			 transaction is a foreign government-controlled transaction; and
				(2)the preponderance
			 of publicly available evidence clearly suggests that as currently structured,
			 the proposed transaction involving Huawei threatens the national security of
			 the United States and should not be approved by the Committee on Foreign
			 Investment in the United States.
			
